Case 2:17-cv-02651-GMN-EJY Document 82-1 Filed 04/24/20 Page 1 of 6




                        Exhibit 1
    Case 2:17-cv-02651-GMN-EJY Document 82-1 Filed 04/24/20 Page 2 of 6


From:            Sam Castor
To:              Farris, Joseph
Cc:              Jacob A. Reynolds; Anne-Marie Birk; Tanya Paonessa; Feather Lake; Kevin Everage; Emily Shaevitz; Berta,
                 Michael A.
Subject:         RE: Switch subpoena of JLL (Fairfax)
Date:            Monday, November 4, 2019 11:47:18 AM


Thank you. Just following up.

If I don’t get an answer today, we’ll proceed with a motion to compel as we have already met and
conferred on this.




                  SAM CASTOR
                  EVP OF POLICY
                  DEPUTY GENERAL COUNSEL

                  o +1 (702) 444-4102
                  m +1 (702) 371-0724
                  e sam@switch.com




From: Farris, Joseph <Joseph.Farris@arnoldporter.com>
Sent: Friday, November 1, 2019 3:49 PM
To: Sam Castor <sam@switch.com>
Cc: Jacob A. Reynolds <JReynolds@hutchlegal.com>; Anne-Marie Birk <abirk@switch.com>; Tanya
Paonessa <tpaonessa@switch.com>; Feather Lake <feather@switch.com>; Kevin Everage
<keverage@switch.com>; Emily Shaevitz <eshaevitz@switch.com>; Berta, Michael A.
<Michael.Berta@arnoldporter.com>
Subject: RE: Switch subpoena of JLL (Fairfax)

Sam,

Mike is not in the office today. We’re reviewing your email and will get back to you after the
weekend.

Thanks,
Joe

_______________
Joseph Farris
Arnold & Porter
Three Embarcadero Center | 10th Floor | San Francisco | CA 94111-4024
T: +1 415.471.3454 | F: +1 415.471.3400
joseph.farris@arnoldporter.com | www.arnoldporter.com
    Case 2:17-cv-02651-GMN-EJY Document 82-1 Filed 04/24/20 Page 3 of 6



From: Sam Castor <sam@switch.com>
Sent: Thursday, October 31, 2019 10:02 AM
To: Berta, Michael A. <Michael.Berta@arnoldporter.com>; Farris, Joseph
<Joseph.Farris@arnoldporter.com>
Cc: Jacob A. Reynolds <JReynolds@hutchlegal.com>; Anne-Marie Birk <abirk@switch.com>; Tanya
Paonessa <tpaonessa@switch.com>; Feather Lake <feather@switch.com>; Kevin Everage
<keverage@switch.com>; Emily Shaevitz <eshaevitz@switch.com>
Subject: RE: Switch subpoena of JLL (Fairfax)

External E-mail

Michael/Joseph,

I have yet to hear from you. Please let me know if you agree or disagree by tomorrow.




                  SAM CASTOR
                  EVP OF POLICY
                  DEPUTY GENERAL COUNSEL

                  o   +1 (702) 444-4102
                  m   +1 (702) 371-0724
                  e   sam@switch.com
                  +   switch e-card
                  we use e-cards to reduce waste of natural resources and promote sustainability.




From: Sam Castor
Sent: Wednesday, October 30, 2019 1:57 PM
To: 'Michael.Berta@arnoldporter.com' <Michael.Berta@arnoldporter.com>;
Joseph.Farris@arnoldporter.com
Cc: 'Jacob A. Reynolds' <JReynolds@hutchlegal.com>; Anne-Marie Birk <abirk@switch.com>; Tanya
Paonessa <tpaonessa@switch.com>; Feather Lake <feather@switch.com>; Kevin Everage
<keverage@switch.com>; Emily Shaevitz <eshaevitz@switch.com>
Subject: Switch subpoena of JLL (Fairfax)
Importance: High

Michael/Joseph,

Thank you for the meet and confer conversation a few days ago. I look forward to resolving
this issue rapidly and efficiently.
    Case 2:17-cv-02651-GMN-EJY Document 82-1 Filed 04/24/20 Page 4 of 6



   1. Case Law

As discussed, I would appreciate you sharing the case law you said you had that supports your
contention that it is improper for us to seek discovery from third parties involved in the facts
of a case, because “you are afraid we will sue you too.” Feel free to correct me if I
misunderstood your position, or send along case law that justifies that position.

And again, for clarity, we maintain this is not a “fishing expedition”, but rather a reasonable
discovery exercise to evaluate what we view as a clear nexus between JLL, Fairfax and
Aligned. Rule 26 of the FRCP is clear. We are entitled to “obtain discovery regarding any non-
privilege matter that is relevant” to our claims. And “[i]nformation within this scope of
discovery need not be admissible in evidence to be discoverable.”

Given the relationship between JLL, Fairfax, and Aligned, there is more than a sufficient factual
nexus to justify discovery and the reasonableness of our subpoena requests. As such, I expect
revised responses with all documents by November 30th.

   2. Your Non-Responsive Answers to Our Subpoena

As for the individual requests to which you have refused to provide a single document, my
goal is reasonableness and efficiency for both sides. I am open to exploring search terms, and
discussing hit results as long as you get them back to me by November 14th.

For requests 1 through 7, you use the same boilerplate objection that contains essentially four
(4) sub parts: (1) “the request seeks discovery that is properly obtained from the parties to
this action”; (2) “is not reasonably limited in time or in subject matter”; (3) “is not reasonably
limited in subject matter” and (4) “expressly calls for the production of confidential and trade
secret information.” I address each in turn below.

   1. The objection that we can “obtain the information from another party” is not a valid
      objection. We are entitled to compare and contrast discovery productions to verify
      accuracy and completeness. There are also emails/documents only your client would
      likely have.

   2. As for the “reasonably limited in time” objection, such an objection would be
      appropriate if any of the requests lacked a date reference but these do not. Each of the
      requests uses the date range January 1, 2011 to the present. This is a reasonable date
      range. It is less than ten years. And the facts at issue arose in early 2011 and again in
      2015 and again in 2018. Communications between your client and Fairfax, and the
      other witnesses in this case are presumably ongoing. Additionally, this matter involves
    Case 2:17-cv-02651-GMN-EJY Document 82-1 Filed 04/24/20 Page 5 of 6


      hundreds of millions of dollars of contracts and intellectual property. As such, we are
      entitled to this widow, as it is “proportional to the needs of the case”.

   3. Lastly, the requests are reasonably limited in subject matter. They all pertain to
      communications between Switch and another entity (namely, Inertech, Uber, eBay,
      PayPal, Aligned, and Aligned Energy).

   4. None of the requests “expressly call for the production of confidential and trade secret
      information”. However, I am open to you labeling all information that you deem
      confidential or a trade secret as “Confidential Attorneys Eyes Only” and we will treat it
      accordingly. I trust this resolves your concerns.

After our discussion, and reviewing these requests yet again, I am very concerned by these
weak responses and I am hard pressed not to argue your objections are waived. I appreciate
we’re all human. And I am seeking production, not a discovery battle. So I will forestall a
motion to compel if I receive revised and complete responses by November 29, 2019. The
requests and your objections are attached and the requests are embedded below for your
convenience. If you would like to provide hit results by November 14th, so we can discuss
narrowing of search terms, I am also open to that discussion, provided all production occurs
by November 29, 2019.

Thank you again.




DOCUMENTS REQUESTED
1.         All communications with any employee, officer, or representative of MTechnology,
including Stephen Fairfax, including but not limited to, emails to or from addressees ending
with the address “@mtechnology.net”) from January 1, 2011 to present, regarding Switch.
2.         All communications with any employee, officer, or representative of Inertech from
January 1, 2011 to present, regarding Switch.
3.         All communications with any employee, officer, or representative of Uber from January
1, 2011 to present, regarding Switch.
4.         All communications with any employee, officer, or representative of eBay from January
1, 2011 to present, regarding Switch.
5.         All communications with any employee, officer, or representative of PayPal from
January 1, 2011 to present, regarding Switch.
6.         All communications with any employee, officer, or representative of Aligned from
January 1, 2011 to present, regarding Switch.
      Case 2:17-cv-02651-GMN-EJY Document 82-1 Filed 04/24/20 Page 6 of 6


7.         All communications with any employee, officer, or representative of Aligned Energy
from January 1, 2011 to present, regarding Switch.


CONFIDENTIAL INFORMATION

This email message, its chain, and any attachments: (a) may include proprietary information, trade secrets,
pending patents, confidential information and/or other protected information ("Confidential Information")
which are hereby labeled as "Confidential" for protection purposes, (b) is sent to you in confidence with a
reasonable expectation of privacy, (c) may be protected by confidentiality agreements requiring this notice
and/or identification, and (d) is not intended for transmission to, or receipt by unauthorized persons. Your
retention or possession will be viewed as your consent to the foregoing and covenant to comply with Switch's
then current acceptable use policy available at www.switch.com/aup. If you are not the intended recipient,
(i) please notify the sender immediately by telephone or by replying to this message and (ii) then delete this
message, any attachments, chains, copies or portions from your system(s). Retention of this email and the
associated data constitutes valid consideration and your consent, agreement and covenant to abide by the
foregoing terms.




This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended
recipient, please note that any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives
this message in error should notify the sender immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com
